Citation Nr: 1030189	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for bilateral hearing loss.  

2.  Entitlement to a disability evaluation greater than 50 
percent for bilateral pes planus (flat feet), to include 
consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
rating decision increased the Veteran's disability evaluation for 
bilateral hearing loss from 0 to 20 percent, and denied an 
increased evaluation for pes planus.  

The Veteran testified at a Travel Board Hearing in support of his 
claims in May 2006, before the undersigned Acting Veterans Law 
Judge.  At the hearing, he submitted VA treatment records from 
January 2003 to June 2006, accompanied by a waiver of initial RO 
consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  

In December 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so the Veteran's Social Security 
Administration (SSA) and other records could be obtained, he 
could undergo VA examinations for the claimed disabilities, and 
so his case could be referred to the Director of the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation for pes planus.  

In July 2009, following the return of the Veteran's appeal to the 
Board by the AMC, the Veteran submitted a completed VA Form 9 
with respect to the issues on appeal (as all issues were already 
on appeal, the submission of this form did not serve to perfect 
any new issues for Board consideration).  He provided a list of 
locations and dates concerning his receipt of recent VA 
treatment, along with treatment reports for each of these dates.  
Because all of the referenced records were submitted along with 
the form, a remand is not required to obtain any missing VA 
treatment records.  Additionally, the box was marked on the form 
indicating that the Veteran was requesting a Travel Board 
hearing.  It is unclear why the Veteran selected this box as he 
had already received a hearing before the undersigned with 
respect to both of the issues on appeal, issues which had both 
been long ago perfected to the Board.  To the extent that the 
Veteran may have been requesting that he be provided with a 
second hearing on these same issues, that request is denied.  As 
provided by 38 U.S.C. § 7107(b), "[t]he Board shall decide any 
appeal only after affording the appellant an opportunity for a 
hearing."  (Emphasis added).  In this case, since "a" hearing 
has already been provided with respect to both issues, and no new 
issues are being addressed for which a Board hearing has not yet 
been provided, the Board is exercising its discretion to deny 
this request.  There is voluminous evidence of record that 
provides a full and complete picture with respect to both 
increased rating claims, and ample opportunity has been provided 
to the Veteran to submit argument as to the matters on appeal 
both during the already conducted hearing and in response to the 
Statement of the Case and the Supplemental Statements of the Case 
issued by the agencies of original jurisdiction.  Accordingly, as 
the Veteran has already testified before the undersigned Acting 
Veterans Law Judge with respect to both issues, another hearing 
is not warranted and the request is denied.  

The Veteran's assertion that he is unable to work as a result of 
the service-connected disabilities on appeal is addressed, in 
part, below in the context of whether extraschedular evaluations 
are for consideration.  Additionally, the Board finds that this 
assertion raises an informal claim for entitlement to a total 
disability rating based on individual unemployability.  See 38 
C.F.R. § 4.16(a), (b) (2009).  This matter is referred to the RO 
for appropriate handling in the first instance.  


FINDINGS OF FACT

1.  At worst, the Veteran has Level VIII hearing loss in his 
right ear and Level IV hearing loss in his left ear.  

2.  The Veteran has the maximum schedular evaluation for pes 
planus.  The symptoms from this disability do not cause marked 
interference with employment or frequent hospitalizations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a rating higher than 50 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DC 5276 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

In this case, a predecisional March 2003 letter informed the 
Veteran that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his claims, but that he must 
provide enough information so that the agency could request the 
relevant records.  The Veteran was issued subsequent VCAA notices 
in May 2003, July 2004, and December 2007.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In this case, although the March 2003, May 2003, 
and July 2004 notice letters did not address the disability 
rating and effective date elements, subsequent letters that were 
sent to the Veteran in April 2006 and December 2007 covered this 
subject.  Because the claims were then subsequently 
readjudicated, any defect in the timing of the notice was cured.  
The record reflects that the Veteran was provided with the notice 
required under the VCAA by letters mailed in March 2003, May 
2003, July 2004, and December 2007.  While some of these letters 
post-date the initial adjudication of the increased rating 
claim-all of the letters except for the one issued in March 2003 
were issued subsequent to the rating decision on appeal-the RO 
nevertheless cured any timing defect by providing complete VCAA 
notice together with readjudication of the claim in the January 
2009 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(VCAA timing error could be satisfied by the issuance of a 
readjudication decision following adequate VCAA notice).  
Accordingly, the VCAA notice requirement has been satisfied.  


B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder, 
including records from SSA (see also discussion above concerning 
the Veteran's July 2009 submission).  He testified at a Travel 
Board hearing.  This case was remanded in December 2007 so that 
additional records could be obtained, so the Veteran could 
undergo VA examinations, and so the case could be referred to the 
Director of the Compensation and Pension Service (C&P) for 
consideration of an extraschedular rating for pes planus.  The 
records were obtained, he underwent examinations in September 
2008, and the case was referred to C&P.  Thus, the Board is 
satisfied that there has been substantial compliance with its 
December 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his increased evaluation claims.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case and that such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  

II.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Finally, the evaluation of the same disability under various 
diagnoses, known as "pyramiding", is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The U. S. Court of Appeals for Veterans Claims 
(Court) held in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
for purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a 
disability is established and attributed to the Veteran's 
military service, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores, resulting in a Roman numeral 
designation.  38 C.F.R. § 4.85(b), Table VI.

Disability ratings are assigned by combining the level of hearing 
loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The Veteran's disability is manifested by an exceptional pattern 
of hearing impairment so as to warrant use of Table VIa, as set 
forth in 38 C.F.R. § 4.86.  He has pure tone threshold 
measurements of 55 decibels or more at the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) in his right 
ear.  Table VIa assigns a Roman Numeral value based solely upon 
pure tone averages.  When the disability is manifested by an 
exceptional pattern, the evaluator is to apply both Table VIa and 
Table VI, and then use whichever result is more favorable to the 
Veteran.  Id.

The Veteran underwent a VA audiological examination in March 
2003.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
75
90
90
100
LEFT
--
35
45
45
50

The average pure tone threshold was 89 in the right ear and 44 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 70 percent in the right ear and 75 percent in the left 
ear.  

Applying the results of VA examination to Table VI of the VA 
regulations yields a Roman numeral value of VII in the right ear 
and IV in the left ear.  The Board notes that Table VI does not 
account for 75 percent speech recognition, as the ranges measure 
from 68 to 74 percent, and from 76 to 82 percent.  38 C.F.R. 
§ 4.85, Table VI.  The Board has chosen to use the 68 to 74 
percent range, as that is more favorable to the Veteran.  
Applying Table VIa to the right ear yields a value of VIII for 
the right ear, which is a higher rating than VII and will 
therefore be used in calculating the disability rating.  Applying 
these values to Table VII, the Veteran's bilateral hearing loss 
warrants a 20 percent evaluation.  

At the examination, the Veteran reported difficulty hearing his 
wife, the television, telephone, and social conversations.  This 
was a description of the functional effects of the hearing loss 
disability under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

The Veteran underwent another VA audiological examination in 
April 2004.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
70
80
85
90
LEFT
--
30
40
40
40

The average pure tone threshold was 81 in the right ear and 38 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 70 percent in the right ear and 86 percent in the left 
ear.   Using Table VI, the results of this examination correspond 
to Level VI hearing loss in the right ear and Level II hearing 
loss in the left ear.  Applying Table VIa to the right ear 
corresponds to Level VII hearing loss, which is higher.  Using 
the value obtained from Table VIa for the right ear, the results 
of the exam correspond to a 10 percent evaluation under Table 
VII.  

At the examination, the Veteran reported problems hearing his 
wife, the television, the telephone, conversations, and social 
gatherings.  38 C.F.R. § 4.10.  See Martinak, 21 Vet. App. at 
447.  

The Veteran underwent a third VA audiological examination in May 
2005.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
65
85
85
90
LEFT
--
40
40
55
45

The average pure tone threshold was 81 in the right ear and 45 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and 86 percent in the left 
ear.   The results of this examination correspond to Level VI 
hearing loss in the right ear and Level II hearing loss in the 
left ear.  Applying Table VIa to the right ear corresponds to 
Level VII hearing loss, which is higher.  Using the value 
obtained from Table VIa for the right ear, the results of the 
exam correspond to a 10 percent evaluation under Table VII.   

In June 2007, the Veteran underwent a fourth VA audiological 
examination.  His pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
--
60
80
80
85
LEFT
--
35
35
40
35

The average pure tone threshold was 76 in the right ear and 36 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 78 percent in the right ear and 96 percent in the left 
ear.   The results of this examination correspond to Level V 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  Applying Table VIa to the right ear corresponds to 
Level VI hearing loss, which is higher.  Using the value obtained 
from Table VIa for the right ear, the results of the exam 
correspond to a noncompensable evaluation under Table VII.  

The examiner stated that the Veteran's hearing had not changed 
significantly, and opined that with the assistance of hearing 
aids, the current level of hearing loss should not significantly 
affect the Veteran's ability to function in his normal 
occupational environment, but that he could be expected not to 
hear as well when background noise was present.  38 C.F.R. 
§ 4.10.  See Martinak, 21 Vet. App. at 447.  

Finally, the Veteran underwent his most recent VA audiological 
examination in September 2008.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
60
75
75
80
LEFT
--
20
35
35
35

The average pure tone threshold was 73 in the right ear and 23 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and 94 percent in the left 
ear.   The results of this examination correspond to Level IV 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  Applying Table VIa to the right ear corresponds to 
Level VI hearing loss, which is higher.  Using the value obtained 
from Table VIa for the right ear, the results of the exam 
correspond to a noncompensable evaluation under Table VII.  

The examiner concluded that the Veteran's hearing loss should not 
preclude employment, and that with use of hearing aids, the 
disability should not affect his ability to function in a normal 
occupational environment.  He would be expected not to hear as 
well when background noise was present, but otherwise his ability 
to communicate would be adequate.  38 C.F.R. § 4.10.  See 
Martinak, 21 Vet. App. at 447.  

Even when considering the exceptional pattern of hearing 
impairment, the Veteran's disability from bilateral hearing loss 
does not meet the criteria for a higher rating.  Indeed, the 
results of his several audiological examinations have shown 
demonstrated improvement since March 2003, when the disability 
met the criteria for a 20 percent evaluation.  This being the 
case, the overwhelming evidence of record reflects that a rating 
higher than 20 percent is not warranted for the Veteran's 
bilateral  hearing loss.  Further, consideration of the 
assignment of staged ratings is not warranted because, as already 
discussed, the evidence of record is indicative of an improvement 
in the condition and not a worsening, and the 20 percent rating 
has continued to remain in effect since it was first assigned 
prior to the more recent examinations that show improvement.  

Furthermore, the Veteran's hearing loss claim does not need to be 
referred for extraschedular consideration.  Generally, evaluating 
a disability using either the corresponding or analogous 
diagnostic codes contained in the Schedule is sufficient.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  However, because the ratings are 
averages, it follows that an assigned rating may not completely 
account for each individual Veteran's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Veteran's hearing loss causes impairment in occupational and 
social functioning, such as not being able to hear over 
background noise.  Such impairment is contemplated by the rating 
criteria, which reasonably describe his disabilities.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  VA examiners have 
stated that with hearing aids, the Veteran's disability would not 
significantly affect his ability to function in a normal 
occupational environment, except that he might not hear as well 
when background noise was present.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b).  There is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  Indeed, 
the last several VA hearing examinations that have been conducted 
have shown a clear pattern of improvement in his condition.  
According to 38 C. F. R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  VAOGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Accordingly, referral for 
consideration of assigning an extraschedular evaluation is not 
warranted.  

B.  Pes Planus

The Veteran's pes planus is evaluated as 50 percent disabling 
under DC 5276, acquired flatfoot.  38 C.F.R. § 4.71a.  Under DC 
5276, a 50 percent evaluation is warranted when the Veteran has 
bilateral pes planus that is pronounced, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, with 
marked inward displacement and severe spasm of the tendo achillis 
on manipulation, and is not improved by orthopedic shoes or 
appliances.  Id.  A 50 percent evaluation is the maximum 
evaluation available for pes planus.  Thus, the issue in this 
case is whether the Veteran is entitled to an extraschedular 
evaluation for pes planus, as a higher schedular evaluation is 
not possible.  38 C.F.R. § 3.321(b).  (There is no question 
presented as to a staged rating since the maximum schedular 
rating is already in effect.)

In April 2003, the Veteran underwent a VA feet examination.  He 
reported chronic plantar pain, which worsened with prolonged 
standing, walking, and running.  He used arch supports and 
activity modification to alleviate his pain.  He had X-rays taken 
in January 2003; they revealed flat feet, but were otherwise 
normal.  Upon examination, he had moderate bilateral pes planus, 
with no evidence of discomfort or loss of mobility.  The examiner 
stated that the Veteran's pes planus did not significantly or 
adversely affect his normal occupational or daily activities.  

In April 2004, the Veteran underwent a VA examination.  He 
reported foot pain that was aggravated by prolonged walking.  He 
used hydrocodone, a walker, a cane, and shoe inserts for relief.  
Upon examination, he had loss of the longitudinal arch consistent 
with pes planus.  He could rise on his heels and toes.  He had 
tenderness bilaterally on the plantar mid arch.  He did not have 
limitation of motion, and there was no objective evidence of 
painful motion.  He could not squat due to pain.  There was no 
evidence of misalignment of the Achilles tendon.  He was 
diagnosed with bilateral pes planus and plantar fasciitis.  

In January 2005, the Veteran underwent a third VA examination.  
He complained of bilateral foot pain and rated it as a 10 on a 
scale of 1 (not painful) to 10 (most painful).  He reported mild 
stiffness, and denied swelling.  He took hydrocodone for relief, 
but it made him feel drowsy.  He used a cane and immobilization 
splint on his right leg.  He could walk about two blocks and 
stand for about 10 minutes.  Upon examination, he had normal 
range of motion in both feet and walked with a slow gait.  His 
weight bearing was abnormal because there was excess wear on the 
medial borders of his feet.  The non weight bearing alignment of 
his Achilles tendon was normal.  The examiner noted that 
manipulation could not correct the Veteran's weight bearing 
Achilles tendon alignment.  He was diagnosed with bilateral pes 
planus.  

In May 2006, the Veteran requested a walker with a seat.  In July 
2006, he complained of severe bilateral foot pain, which was 
partially attributed to an attack of gout, and he was placed on 
colchicine for gouty arthritis.  In November 2006, he complained 
of severe foot and leg pain, and described it as a 10 on a scale 
of 1 (not painful) to 10 (most painful).  In January 2007, he 
complained of severe foot pain and was diagnosed with gouty 
arthritis.  

In June 2007, he underwent a VA general medical examination.  He 
reported constant bilateral foot pain with incapacitating 
intensity.  He used a cane and a walker, and said that shoe 
inserts did not relieve his pain.  He was able to accomplish his 
activities of daily living, but his ability to walk was limited.  
He stopped working in 1989 due to multiple medical problems.  

In September 2008, the Veteran underwent a VA examination.  His 
heart condition, post heart transplant, was found to be a 
significant source of disability because it caused marked 
limitation in exercise tolerance; he could only walk about 60 
yards before becoming short of breath.  He also had gout, and the 
examiner stated that gouty arthritis was part of the cause of his 
foot pain.  He had peripheral neuropathy with burning dysthesia 
on the bottom of both feet, and this decreased sensation caused 
balance problems.  The Veteran also had hypothyroidism, left leg 
deep vein thrombosis, and bilateral pes planus.  The examiner 
found that in summary, the Veteran had a multitude of non-
service-connected medical conditions, the most serious being his 
heart condition, which was the predominant reason for his 
retirement in 1989.  The examiner concluded that the Veteran's 
pes planus was not a significant hindrance, limitation, or 
preclusion to his occupational duties, and that the Veteran did 
not retire from his job at the telephone company due to this 
condition.  

In February 2009, the Veteran had a podiatry consult with a VA 
physician.  He reported progressively worsening bilateral foot 
pain that caused him to decrease his activities.  Upon 
examination, he had palpable pedal pulses bilaterally.  He had 
unilateral edema on the left lower extremity and foot.  He had 
severe pain on palpation of the feet.  The podiatrist found that 
the Veteran had severe bilateral pes planus with no other digital 
deformities.  Sensory examination was normal.  The podiatrist 
recommended insoles.  

In March 2009, the Veteran was issued insoles for his shoes.  In 
June 2009, he was seen at a VA facility for leg cramps, and was 
evaluated for peripheral vascular disease.  His arterial 
plethysmogram showed normal arterial flow in both legs.  In July 
2009, the Veteran was fitted for a Richie brace for his left 
foot, and a VA podiatrist noted that he used a walker for 
assistance.   

In December 2007, the Veteran stated that due to medical 
problems, he had not worked since March 1989.  In December 2007, 
the Board found that the evidence presented an exceptional or 
unusual disability picture and remanded this case to the RO to be 
referred to the Director of the C&P Service for consideration as 
to whether to assign an extraschedular evaluation in the first 
instance.  Thun, 22 Vet. App. at 115.  See also Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996) (it is not permissible for the Board to consider the 
assignment of an extraschedular evaluation in the first 
instance).  

In November 2008, the Director of the C&P Service found that the 
Veteran was not entitled to an extraschedular evaluation for pes 
planus.  He found that the Veteran had been service-connected at 
the maximum evaluation for pes planus since May 1991.  Medical 
records showed that the Veteran had a silent myocardial 
infarction in 1980, and received a heart transplant in 1998.  In 
addition to his heart condition, he had severe attacks of gout 
with foot pain, despite continuous medication.  He began 
receiving SSA disability benefits in 1989, when he last worked as 
a lineman for a telephone company.  The C&P Director's memorandum 
summarized the September 2008 VA examination, discussed above, 
and concluded that the Veteran's daily foot pain was 
multifactorial in origin, and that his pes planus was not a 
predominant factor in his inability to work.  The Director noted 
that the Veteran had numerous, severe non-service-connected 
disabilities that were the main reason for his unemployment, and 
as a result, he was not entitled to an extraschedular evaluation 
for pes planus.  

The Board finds that the C&P Director's opinion is entitled to 
great probative weight, and it provides evidence against the 
Veteran's claim.  There is no evidence of record to support the 
conclusion that the Veteran's pes planus causes marked 
interference with his employment.  Indeed, the September 2008 VA 
examination report shows that it is the Veteran's numerous non-
service-connected disabilities that preclude him from working.  
While the service-connected pes planus no doubt causes some 
degree of occupational impairment, it is not so great that it is 
not contemplated by the rating schedule.  Van Hoose, 4 Vet. App. 
at 363.  Accordingly, the assignment of an extraschedular 
evaluation is not warranted.  To the extent that a question of 
unemployability separate and apart from the extraschedular claim 
is raised pursuant to 38 C.F.R. § 4.16, that matter is referred 
to the RO for appropriate consideration in the first instance in 
the Introduction portion of this decision.  


ORDER

A disability evaluation greater than 20 percent for bilateral 
hearing loss is denied.  

A disability evaluation greater than 50 percent for pes planus is 
denied.  




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


